Citation Nr: 0531738	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-07 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cold injury residuals, 
to include Raynaud's phenomena.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1953 to March 1955.

In October 2002, the veteran filed a claim of entitlement to 
service connection for cold injury residuals with the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  His claim was denied in a December 
2002 RO rating decision.  The veteran duly perfected his 
appeal by filing a substantive appeal [VA Form 9] in March 
2004.  The veteran subsequently moved to Massachusetts; the 
Boston RO now has jurisdiction over the veteran's claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Boston RO in September 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.
Issues not on appeal

Two issues previously on appeal, entitlement to service 
connection for bilateral hearing loss and tinnitus, were 
granted by the Boston RO in a February 2005 rating decision.  
Since the claims were granted, the appeal as to those issues 
has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed Raynaud's phenomenon is not 
etiologically related to his military service.


CONCLUSION OF LAW

Service connection for cold injury residuals, to include 
Raynaud's phenomena, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for cold injury 
residuals.  Specifically, he contends that he incurred cold 
injury residuals while serving in Korea.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the March 
2004 statement of the case and in the February 2005 
supplemental statement of the case of the relevant law and 
regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated October 
25, 2002, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence of a current disability and a relationship 
between a current disability and an injury, disease, or event 
in service.  Specifically, he was advised that VA would 
obtain relevant Federal government records, including his 
service records, VA Medical Center records, and records from 
other Federal agencies such as the Social Security 
Administration.  The veteran was also informed in the October 
2002 VCAA letter that a VA examination would be scheduled if 
necessary to make a decision on his claim.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal agency, to include records from state or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources.  The October 2002 VCAA letter specifically notified 
the veteran that records from A.G.S., M.D. had been 
requested.  The veteran was further informed that "you must 
give us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to make sure these records are 
received by us."  He was specifically requested by VA to 
"Tell us about any additional information or evidence that 
you want us to try to get for you."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and reports of private and 
VA medical treatment, which will be discussed below.  

In his December 2003 notice of disagreement, the veteran 
averred "I wish to request a Cold Weather Protocol 
examination by the Tampa VAMC as they have the knowledge and 
expertise to record my level of disability."  The Board has 
therefore given thought to whether an examination and medical 
nexus opinion is necessary. See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  However, as explained below the 
outcome of these claims hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to the etiology of the veteran's 
claimed disability would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service, in particular cold weather injuries 
claimed to have been sustained therein, would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  As will be discussed in greater detail 
below, the former element is lacking.  Referral of this case 
for a nexus opinion under the circumstances here presented 
would therefore be a useless act.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction above, 
the veteran presented personal testimony at a Travel Board 
hearing in September 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including Raynaud's 
disease, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Raynaud's phenomenon

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.'  WEBSTER'S [MEDICAL DESK DICTIONARY] at 604.  The 
terms "Raynaud's phenomenon" or "Raynaud's syndrome" are used 
to describe '"the symptoms associated with Raynaud's 
disease.'  Id."  Watson v. Brown, 4 Vet. App. 309, 311 
(1993).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service."  
See also 38 C.F.R. § 3.304(d) (2005).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Analysis

The veteran seeks service connection for cold injury 
residuals, to include Raynaud's phenomenon.  In essence, he 
ascribes his current symptomatology to having incurred 
frostbite in Korea while on active duty.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is a current diagnosis from A.G.S., M.D., of Raynaud's 
phenomenon.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that Raynaud's disease was present in service or 
within the one year presumptive period following his 
separation from service, and the evidence of record does not 
support such a conclusion.  The medical records show that the 
veteran sought treatment for his Raynaud's phenomenon 
symptomatology beginning in 2002.  This is almost five 
decades after separation from service, and is well past the 
one-year mark for presumptive service connection for 
Raynaud's disease.  

With respect to in-service injury, the veteran contends that 
he was exposed to frostbite during service.  There is no 
reference to frostbite in the veteran's service medical 
records.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of frostbite by the 
veteran until he filed a formal claim of entitlement to VA 
compensation benefits in October 2002, over 45 years after he 
left military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
finds it to be particularly significant that the veteran did 
not mention frostbite in service when he filed a claim for a 
right leg injury in October 1955, shortly after leaving 
service.  Moreover, the veteran presented for VA examinations 
in February 1956, November 1956, July 1957, October 1958, 
March 1973, March 1976 and March 1978, but did not make any 
complaints as to Raynaud's symptomatology at any of these 
examinations.

The veteran's silence over the years as to the matter of an 
alleged frostbite injury is itself evidence against his 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints].  

The Board believes that the most accurate history was related 
by the veteran when he was examined between the 1950s and 
1970s and reported no frostbite injury.  Not only was this 
treatment more contemporaneous, but also at that time there 
was no issue of monetary gain.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

Thus, to the extent that the veteran's current contentions 
are in conflict with the medical history taken between the 
1950s and 1970s, the Board finds that the statements made by 
the veteran from the 1950s through the 1970s to be more 
probative than statements made decades later in the context 
of a claim for monetary benefits from the government.  

Finally, the Board wishes to address the veteran's assertions 
that he is subject to a combat presumption for purposes of 
service connection.  The Board takes judicial notice that 
ground combat in Korea ended on July 26, 1953 and the 
armistice was signed the following day, establishing a truce 
line approximating the 38th parallel.  The veteran entered 
active service on May 20, 1953 and was at Fort Dix, New 
Jersey in September 1953.  His arrival in Korea appears to 
have been in November 1953, well after ground combat in Korea 
had ended.  Therefore, the presumptions pertaining to combat 
veterans are inapplicable to the veteran's claim.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  

The veteran noted in his December 2003 notice of disagreement 
that not allowing him the combat presumption "would lead one 
to think that it is much colder when in heavy combat."  That 
is certainly not the intention of the combat regulations.  
Instead, as discussed above the combat regulations are 
intended to make the burden of proof of an in-service disease 
or injury easier for veterans who were engaged in combat.  
The combat presumptions amount to an acknowledgment on the 
part of Congress and VA that it is more difficult to report 
for and/or receive medical treatment in combat situations.  
This does not imply that combat conditions are colder than 
non-combat conditions.  Whereas exposure to harsh conditions 
is presumed in a combat veteran (assuming the conditions of 
service are consistent with cold exposure) a non-combat 
veteran must establish that he was exposed to severe cold 
conditions.  The veteran in this case has not done so.  
 
In short, the record as a whole clearly demonstrates that the 
veteran never mentioned an injury in service until he brought 
up the subject in connection with his claim for VA benefits 
almost 50 years after his separation from service.  The Board 
finds his recent statements concerning such an injury to be 
lacking probative value in light of the utterly negative 
service medical records and post-service medical records, in 
particular the report of the February 1956 and subsequent VA 
examinations.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. Hickson element (2) has 
therefore not been met, and the claim fails on that basis.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Dr. A.G.S. made 
no nexus opinion concerning the veteran's Raynaud's 
phenomenon.  However, it is clear that in the absence of a 
frostbite injury in service, a medical nexus opinion would be 
an impossibility.  

The veteran himself contends that his current Raynaud's 
phenomenon is related to his military service.  However, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's lay 
opinion is therefore entitled to no weight of probative 
value. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
cold injury residuals, to include Raynaud's phenomenon.  
Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for cold injury residuals, 
to include Raynaud's phenomenon, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


